DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-9, 11, 12, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception and is therefore not patent-eligible. The analysis below follows the steps of the most recent patent subject matter eligibility practice (October 2019).
Step 1 asks whether the claims falls into a statutory category. The claims do because they recites a method with at least one step or act or an apparatus.
Step 2A is a two-prong test. The first question is whether the claim recites a judicial exception. Claim 1 does, since a person can mentally use an electronic program guide to determine a location (e.g. channel) and time of an application (e.g. any type of program), then encode that information by writing it down, and transmitting it by showing it to another person.  (Note that the obtained information is recited as nested in other data structures like “service data,” location and time data are the substantive elements.)
The second prong asks whether the claim provides additional elements that integrate the exception into a practical application. In claim 1, the additional recited element is the encoding and transmission of the data. The generic encoding and transmission of data does not improve the functioning of any technology, apply the judicial exception with a particular machine, or show any other integration into a practical application. The display of an indication amounts to insignificant extra-solution activity, therefore the claim is not eligible under step 2A.
Step 2B evaluates whether the claim recites additional elements that amount to an inventive concept, i.e. significantly more than the recited exception. The considerations are the same as in step 2A prong two, plus considering whether a limitation exists (in addition to the recited judicial exception) that is not well-understood or conventional. If there is such a limitation, the claim would be eligible.
The additional limitation in this case is the straightforward encoding and transmission of basic data.  That does not go beyond conventional, routine activity in the area of program guides (or displays generally) and thus does not indicate an inventive concept. The claim fails step 2B and the claim is ineligible.
Independent claims 9 and 14 are rejected for analogous reasons.  Claim 14 includes a tuner but that is conventional and does not amount to a practical application, so the above analysis applies.
With the exception of claims 13 and 18, the dependent claims do not recite additional elements that integrate the exception into an application. For example: claim 2—guide could show URI of program; 4—conventional guides show recited time data; 19—banner is merely a graphic; could be drawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winograd et al., US 2015/0324947.

1 and 5 and 9 and 14. Winograd teaches a method and apparatus for transmitting and receiving a broadcast signal, the method comprising:
obtaining service data and signaling information for the service data wherein the signaling information includes service information [metadata is received from server, 1008, Figs. 9, 10; 1208, Fig. 12; 1306, Fig. 13; paras. 33, 34, 68, 82, 85, 126-129, 201, 204, 207] the service information including [locations of applications, e.g. URL, paras. 4, 82, 85, 129, 199] and information representing time for the service data being available [time at which application or service is available, 1706, Fig. 17; paras. 33, 34, 40, 85, 154, 199, 201, 204, 249; Figs. 15 (all)];
encoding and transmitting and receiving the service data and the signaling information by a service manager [Figs. 10-12; paras. 33, 34, 68, 82, 126-129, 204, 249; note encoding reads on embedding, para. 68; encoding, Fig. 9, para. 207].

3 and 7 and 11 and 16. The method of claim 1, wherein the information that is used to represent the location includes a media URI for obtaining the information for the application [URL of application/service, paras. 4, 82, 85, 129, 199].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd as cited above in view of Yamagishi et al., US 2019/0190633 and Kobayashi et al., US 2012/0131615.  
Winograd is silent on timing information.  Yamagishi teaches a method wherein the information representing time for the service data being available includes first valid information representing a time that the service data become available, second valid information representing a time that the service data become not available [Fig. 6, paras. 103, 148, 283, 322, 334].  It would have been obvious before the effective filing date of the claimed invention to combine the references, providing an availability window to the client so it can request/receive the application at a specified time.  Application can thereby be transmitted periodically rather than continuously, conserving bandwidth and resources of both server and client.
The above references are silent on weekly cadence.  Kobayashi teaches a method wherein days information representing one or more available days of the service data and recurrence information representing a weekly cadence of scheduled availability for the service data [e.g. one day per week; Figs. 2, 3, paras. 116, 120].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to incorporate Kobayashi’s weekly scheduling, to further limit the necessary connection time and bandwidth.  This data sent to the client allows the client to prioritize other processing when outside the update period.  A weekly update period allows time to incorporate any changes into applications and transmit the update before applications become too outdated.


Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd as cited above in view of Kobayashi et al., US 2012/0131615.  Winograd teaches provision of service information as cited above, but is silent on a service registry request.  Kobayashi teaches the method of claim 9, further including: transmitting a query for receiving the service data to service registry and receiving entry point information referencing the signaling information hosted by providers [DNS registry is used (requested) to obtain entry point (e.g. IP address) of provider, Figs. 2, 4, paras. 49-53]; and obtaining the service data based on the entry point information [data is obtained via provider/IP address, Figs. 2, 4, paras. 49-53]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using Kobayashi’s request to enable access to service data no matter which server it resides on, since the registry can provide current provider location data.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd as cited above in view of Kesireddy et al., US 2011/0225619. Winograd teaches application availability times, but is silent on displaying unavailable image.  Kesireddy teaches the method of claim 9, the method further including: displaying an out-of-service image in response to out of a scheduled service time of the service data [Figs. 4, 6, paras. 51-53].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Winograd with the teaching of Kesireddy, in order to keep the user informed and thereby avoid frustration.  A graphical indicator can communicate quickly regardless of language and is easily visible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424